Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00561-CV

                                      Patrick MINOR,
                                          Appellant

                                             v.

                            Patrick STONE and Coker Tire Co.,
                                       Appellees

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2017CV03485
                       Honorable David J. Rodriguez, Judge Presiding

          BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. No costs of appeal are assessed against appellant.

       SIGNED November 21, 2018.

                                              _____________________________
                                              Karen Angelini, Justice